UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 31, 2014 EQM Technologies & Energy, Inc. (Exact name of registrant as specified in its charter) Delaware 000-54750 20-5754991 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1800 Carillon Boulevard, Cincinnati, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (513) 825-7500 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On March 31, 2014, EQM Technologies & Energy, Inc. issued a press release announcing that it has engaged Roth Capital Partners, LLC as its investment banking firm to explore financing opportunities, with Monarch Capital Group, LLC acting as a co-manager.A copy of the press release is attached as Exhibit 99.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press release dated March 31, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 31, 2014 EQM Technologies & Energy, Inc. By: /s/ Robert R. Galvin Robert R. Galvin Chief Financial Officer, Secretary and Treasurer EXHIBIT INDEX Exhibit No. Description Press release dated March 31, 2014.
